Name: Commission Regulation (EC) NoÃ 337/2006 of 24 February 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 25.2.2006 EN Official Journal of the European Union L 55/1 COMMISSION REGULATION (EC) No 337/2006 of 24 February 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 25 February 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 February 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 24 February 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 77,8 204 41,4 212 112,1 999 77,1 0707 00 05 052 114,8 204 90,1 628 131,0 999 112,0 0709 10 00 220 60,4 999 60,4 0709 90 70 052 131,0 204 50,0 999 90,5 0805 10 20 052 47,8 204 50,6 212 46,1 220 50,6 624 61,5 999 51,3 0805 20 10 204 99,4 999 99,4 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 56,0 204 128,5 220 48,0 464 141,8 624 80,1 662 54,4 999 84,8 0805 50 10 052 76,5 220 39,9 999 58,2 0808 10 80 388 95,3 400 133,2 404 100,9 528 87,4 720 78,6 999 99,1 0808 20 50 052 105,2 220 60,6 388 92,8 400 94,8 512 68,8 528 71,9 720 45,7 999 77,1 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.